Citation Nr: 0125513	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating evaluation for 
hepatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

The current appeal arose before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, continued a 
10 percent evaluation for the veteran's service-connected 
hepatitis.  

The veteran provided oral testimony before the undersigned 
Member of the Board at a hearing held at the RO in August 
2001, a transcript of which has been associated with the 
claims file.

In February 2000 the RO denied entitlement to service 
connection for bilateral hearing loss and post-traumatic 
stress disorder (PTSD).  By letter dated February 10, 2000, 
the RO informed the veteran of the above denial and of his 
right to appeal it.  In August 2000 the veteran filed a 
notice of disagreement with the denial.  The RO provided him 
with a statement of the case in August 2000, with a cover 
letter advising him that he must complete his appeal by 
submitting the enclosed Appeal to Board of Veterans' Appeals 
(VA Form 9) within 60 days from the date of the letter or 
within the remainder, if any, of the one year period from the 
date of the letter (February 10, 2000) notifying him of the 
action that he had appealed.  

The RO received the veteran's substantive appeal on August 
10, 2001, more than 60 days from the date of the August 2000 
statement of the case, and well beyond the one year period 
following notification of the denial of service connection 
for bilateral hearing loss and PTSD.  

As a result of the Board's review of the evidentiary record 
which suggests the veteran had previously filed a substantive 
appeal, the Board is waiving the requirement of documentation 
of filing a timely substantive appeal.  Beyle v. Brown, 9 
Vet. App. 24, 28 (1996).  Therefore, the issues of 
entitlement to service connection for bilateral hearing loss 
and PTSD are properly before the Board for appellate review.  

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the issue of entitlement to an increased 
rating evaluation for hepatitis, disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  The percentage ratings for each diagnostic code, as 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), codified in 38 C.F.R. Part 4, represent the 
average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  Id.  
The veteran's service-connected hepatitis has been evaluated 
under Diagnostic Code 7345 which provides the rating criteria 
for a disability described as infectious hepatitis.

VA's Schedule relating to liver disorders was amended 
effective July 2, 2001, during the pendency of this claim.  A 
review of the veteran's claims folder reveals that the RO has 
not had the opportunity to review the veteran's claim in 
conjunction with the revised criteria nor has the veteran 
been informed of the new rating criteria.  When a law or 
regulation changes during the pendency of a veteran's appeal, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The veteran's 
claim for an increased rating for hepatitis, however, has not 
yet been evaluated by the RO under the new rating criteria.  

In light of the revised rating criteria, it is the opinion of 
the Board that another disability evaluation examination, 
taking into consideration the revised rating criteria, would 
be appropriate in determining the current severity of the 
veteran's hepatitis.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In his substantive appeal submitted with respect to service 
connection for bilateral hearing loss and PTSD, the veteran 
requested a travel board hearing.  He has not been afforded 
such a hearing with respect to these claims.  It is a basic 
principle of veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  38 U.S.C.A. § 7007 (West 1991 & Supp. 2001).  
Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

As reported above, the veteran did provide oral testimony 
before a travel Member of the Board in August 2001; however, 
the issues of entitlement to service connection for bilateral 
hearing loss and PTSD were not discussed as a substantive 
appeal as to those issues was not in evidence or of record.  
The veteran may still desire a hearing as to these issues.  
In any event, this matter should be clarified.

The Board also notes that there has been an additional 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

As indicated hereinabove, where the law and regulations 
change while a case is pending, the version more favorable to 
the appellant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet. App. at 312-313.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C. § 
5102, 5103, 5103A, 5107 (West Supp. 2001).   

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.

Upon consideration the duty to assist obligations as defined 
by the VCAA, the Board concludes that the veteran should be 
afforded the necessary VA examination(s) required to support 
his claim currently before the Board.

The veteran is hereby advised that, while VA does have a duty 
to assist in the development of his claim, this duty is not 
limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  




In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his hepatitis.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, and any records of 
periodic evaluations of the veteran all 
of which should be associated with the 
claims file.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e).

3.  The RO should contact the veteran and 
request that he clarify whether or not he 
still desires a hearing before a travel 
Member of the Board at the RO referable 
to the issues of service connection for 
bilateral hearing loss and PTSD.  If he 
still desires such a hearing, the RO 
should take appropriate action to 
schedule the veteran for a personal 
hearing before a Member of the Board at 
the RO.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

4.  The RO should arrange for a VA 
examination by a specialist in liver 
disorders to determine of the severity 
the service-connected infectious 
hepatitis. 

The claims file, copies of the previous 
and amended criteria for rating liver 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination. Any further indicated 
special studies should be conducted.  Any 
opinions expressed by the examiner as to 
the severity of hepatitis must be 
accompanied by a complete rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.  Moreover, the governing 
regulation provides that failure to 
report without good cause for an 
examination in conjunction with a claim 
for an increased rating will result in 
the denial of the claim.  38 C.F.R. 
§ 3.655 (2001); Connally v. Derwinski, 1 
Vet. App. 566 (1991)..

5.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report(s) and required 
opinions are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to an increased 
evaluation for hepatitis with application 
of both previous and amended criteria.  
The RO must document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2001).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


